Opinion issued August 15, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-12-00800-CV
                            ———————————
        CITY OF HOUSTON AND THE POLICE OFFICERS’ AND
       FIREFIGHTERS’ CIVIL SERVICE COMMISSION, Appellants
                                         V.
                      LISA SIMMONS ET AL., Appellees


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Case No. 2004-44542


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed May 29, 2012. On July 24, 2013,

the parties filed a joint motion requesting that we reverse the trial court’s judgment

and render judgment in favor of appellants, City of Houston and the Police

Officers’ and Firefighters’ Civil Service Commission, that appellees, Lisa
Simmons et al., take nothing on their overtime claims.           See TEX. R. APP. P.

42.1(a)(2)(A). No opinion has issued.

      Accordingly, we reinstate the appeal, grant the motion, reverse the judgment

of the trial court, and render judgment that Lisa Simmons et al. take nothing on

their overtime claims. See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(c). We dismiss any

other pending motions as moot. The Clerk is directed to issue the mandate within

10 days of the date of this opinion. See TEX. R. APP. P. 18.1.

                                  PER CURIAM


Panel consists of Justices Jennings, Brown, and Huddle.




                                          2